PIERCE, Judge.
In May, 1965, appellant Keene was convicted by a jury after trial upon an information charging robbery, and was thereupon sentenced to a term of 30 years imprisonment.
On October 7, 1968 he filed his motion to vacate the conviction and sentence under CrPR 1.850, 33 F.S.A. This motion was summarily denied on October 16, 1968. The only allegation alleged in the motion that warrants discussion here was that his trial-appointed counsel did not advise him of “his right to appeal the decision of the *177Court.” We will assume he meant the judgment of conviction entered against him after trial.
No showing is made in the motion of any alleged error or irregularity of the trial proceedings that might reasonably have brought about a reversal of the judgment upon direct appeal. This Court has recently held, in Barnett v. State, Fla.App. 1969, 222 So.2d 30, that a motion so filed must contain such allegation, specifying the substantial error or irregularity relied upon. In Barnett it was shown that all four District Courts of Appeal have now held uniformly on this point.
Upon authority of Barnett and the cases therein cited, the order appealed from is
Affirmed.
LILES, C. J., and MANN, J., concur.